No. 07-15-00001-CV


Brentley Wayne Hrncirik                      §      From the County Court at Law No. 2
  Appellant                                           of Lubbock County
                                             §
v.                                                  August 30, 2016
                                             §
Bobbye Gail Hrncirik                                Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated August 30, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo